403 F.3d 780
UNITED STATES, Appellee,v.Joel PADILLA, Defendant, Appellant.
No. 03-1918.
United States Court of Appeals, First Circuit.
March 15, 2005.

Dina Michael Chaitowitz, John A. Wortmann, Jr., Peter K. Levitt, Virginia M. Vander Jagt, U.S. Attorney's Office, Boston, MA, for Appellee.
George F. Gormley, George F. Gormley, PC, Boston, MA, for Defendant-Appellant.
Before BOUDIN, Chief Judge, CAMPBELL, Senior Circuit Judge, TORRUELLA, SELYA, LYNCH, LIPEZ, and HOWARD, Circuit Judges.

ORDER GRANTING REHEARING EN BANC

1
A majority of the judges of this court in active service have voted sua sponte to rehear en banc the questions of whether, to what extent, and in what manner plain-error review applies to improper delegations of sentencing authority of the type described in United States v. Melendez-Santana, 353 F.3d 93, 102-06 (1st Cir.2003). The parties are required to submit supplemental briefs on these questions. Such briefs shall not exceed twenty pages per side, shall be in the form required by this court's local rules, and shall be filed on or before April 14, 2005. The en banc court will then schedule oral arguments. The court welcomes the submission of amicus briefs.


2
So much of the opinion of the court in this case as involves the questions to be reviewed, see United States v. Padilla, 393 F.3d 256, 258-59 (1st Cir.2004); cf. id. at 259-61 (Campbell and Selya, JJ., concurring in the judgment); id. at 261-63 (Torruella, J., concurring), is withdrawn and the order for remand for resentencing on account of the Melendez-Santana error is hereby stayed.